Hill, J.
Jule Felton, as solicitor-general of the Southwestern Circuit, filed a petition in the-nature of a rule against G. A. Wallace, clerk of the superior court of Lee County; and prayed “that a rule nisi may be issued and served upon the respondent three days before the trial, and that issue may be formed and tried before a jury as required by law, and that such judgment be rendered touching the removal of said clerk such as the return of said jury may justify.” The petition was brought for the removal of the clerk under § 4891? of the Civil Code of 1910, which is as follows: “They [clerks] are subject to be removed from office by the judge of the said court, for any sufficient cause, including incapacity or misbehavior in office, charges for which must be exhibited to the court in writing, and the facts tried by a special jury, such clerk being entitled tó a copy of the charges three days before trial.” The clerk both demurred to and answered the petition. The case was tried by a special jury, who returned a verdict against the clerk on all the issues except one; whereupon the court made the following order: “ The issue in said ease having been submitted to a special jury, which rendered a verdict sustaining all the charges alleged except one, the clerk of the superior court of Lee County is hereby removed, to wit, G. A. Wallace, and the said office declared vacant.” The clerk G. A. Wallace filed a motion for a new trial upon various grounds, which was overruled, and he excepted.
Art. 6, sec. 2, par. 5, of the constitution of the State of Georgia (Civil Code of 1910, § 6502), as amended in 1916 (See Acts 1916, p. 19), defines the jurisdiction of the Supreme Court as follows: “In all cases that involve the construction of the constitution of the State of Georgia or of the United States, or of treaties between the United States and foreign governments; in all cases in which the constitutionality of any law of the State of Georgia or of the United States is drawn in question; and, until otherwise provided by law, in all cases respecting titles to land; in all equity cases; in all cases which' involve the validity of or the construction of wills; in all cases of conviction of a capital felony; *416in all habeas-corpns cases; in all eases involving extraordinary remedies; in all divorce and alimony cases; and in all cases certified to it by tbe Court'of Appeals for its determination,” etc. From an examination of the petition, demurrer, answer, and motion for new trial, no question is raised which brings the ease within ’any of the above provisions of the constitution conferring jurisdiction upon the Supreme Court. It appears, therefore, that the Court of Appeals, and not the Supreme Court, has jurisdiction of the case; and it is accordingly transferred to that court.

All the Justices concur.